Citation Nr: 1412390	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracic and/or lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 1997, the RO denied claims for service connection for a "back" disorder, claimed as a history of compression fracture of the thoracic spine, and for a "mental condition" (acquired psychiatric disorder) on the basis that the claims were not well-grounded.  The Veteran perfected timely appeal of each claim in February 1998.  The RO granted nonservice-connected pension, in a January 2001 rating decision, but there is no record that the February 1998 appeal was resolved, readjudicated, or withdrawn.

In November 2007, the Veteran submitted a "new" claim for service connection for a "neck/upper back" disorder and for PTSD.  The Veteran was advised, in January 2008, that the claim for service connection for a "back disorder" required new and material evidence.  A September 2008 rating decision denied the "request to reopen" the claim for service connection for a back disorder, and denied service connection for a neck disorder and for PTSD.  The Veteran disagreed, and timely perfected appeal of the claims for service connection for a "neck condition" and for PTSD in August 2010.  Given this procedural history, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  
 
The Veteran testified at a Videoconference hearing before the undersigned in March 2013.  The transcript of that hearing is associated with the Veteran's electronic (Virtual VA) file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was sexually assaulted by a service member while stationed in Alaska.  Claims involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Therefore, the discussion of the evidence must proceed beyond the formal finding of lack of information to corroborate stressors noted in a June 2010 Memorandum.  

Pertinent provisions of VA Manual M21-1MR which address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault must be considered.  38 C.F.R. § 3.304(f) (2103); see Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR, Part IV, subpart ii, Ch. 1, ¶ D.17 (as in effect from December 10, 2011)(or replacement provision).  Examples of such evidence include, but are not limited to statements from family members, fellow service members, or clergy, evidence of behavior changes such as: request for a transfer to another military duty assignment; deterioration in work performance, to include changes performance evaluations; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In this case, the Veteran has not yet been sent a development letter that complies with current M21-1MR provisions.  M21-1MR, IV.ii.1.D.17.k, "Letters to Use to Obtain Information From the Veteran in Claims Based on Personal Trauma."  Development and examination or opinion in compliance with current regulatory and M21-1MR provisions is required.  

After appropriate development is conducted, the Veteran should be afforded a VA examination to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, and, if so, whether an acquired psychiatric disorder was manifested during or is the result of his service.  38 C.F.R. § 3.304(f)(5) ("VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred"); see also Menegassi v. Shinseki, 638 F.3d 1379, 1381-1382 (Fed. Cir. 2011) (medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.).

The record reflects that the Veteran has been receiving Social Security Administration (SSA) benefits of some type, based on disability, since about 1991.  See September 19, 2000 SSA letter to Veteran.  However, it does not appear that the Veteran was ever asked to authorize release of SSA records, although he did submit verification that he receives SSA benefits.  An attempt to obtain SSA records should be made.  

The Veteran should be afforded an opportunity to identify the provider who treated him for back pain proximate to his December 1976 service discharge.  In particular, the Veteran should be asked if he recalls where (what provider or facility) an x-ray of the back was conducted in September 1977.  The Veteran has testified that he has required treatment for drug and alcohol abuse since service, and he should be provided an opportunity to identify or submit those records.  

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The Board notes that rating criteria for evaluating disabilities of the spine were amended, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,456 (August 27, 2003).  Under the prior regulations, disorders of the cervical, thoracic, and lumbar spine were rated separately.  In contrast, under the amended Rating Schedule, the thoracolumbar spine is evaluated together.  To the extent that the amended Rating Schedule, or definition of the segments of the spine, affects consideration of the claims for service connection for disorders of separate segments of the spine (cervical, thoracic or lumbosacral spine), the Board notes that the claim for a "back" disorder was initially submitted in 1997.  To the extent that the older criteria affect characterization of the claims at issue or characterization of the medical evidence required, VA must consider whether the criteria in effect in 1997 or the amended criteria are more favorable, where both apply.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2103); Bernard v. Brown, 4 Vet. App. 384 (1993), Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Only a few VA records are associated with the claims file.  More complete VA records should be obtained.  The Veteran should be afforded an opportunity to indicate when he first began receiving VA treatment and to identify VA facilities which have provided him treatment.

VA and private records dating back to 1998 reflect that the Veteran was receiving Vet Center treatment, but the only Vet Center record associated with claims file is a two-page medical statement dated in 2007.  The Veteran should be afforded an opportunity to authorize release of more complete Vet Center records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran, and his attorney, with notice of the criteria for service connection for an acquired psychiatric disorder, to include information and evidence which may substantiate a claim for PTSD based on in-service sexual or personal assault.  38 C.F.R. § 3.304(f)(3); M21-1MR, IV.ii.1.D.17.  Conduct required development, including issuance of a development letter appropriate for the Veteran's claim of personal assault.  A copy of the correspondence should be included in the claims folder for review. 

2.  Ask the Veteran if he recalls where he was treated for back pain proximate to service, to include an opportunity for the Veteran to identify the provider or facility at which radiologic examination of the back was conducted in September 1977.

3.  Afford the Veteran an opportunity to identify or submit any post-service non-VA clinical records, to included non-VA treatment of drug or alcohol abuse, or other non-VA records which may be relevant, to include employment records, education records, or lay statements relevant to any claim.

4.  Afford the Veteran an opportunity to release SSA records related to his 1991 claim for SSA benefits, or any more recent SSA records, to include administrative decisions and medical records.

5.  Afford the Veteran an opportunity to authorize a more comprehensive record of his Vet Center treatment, to include records prior to or since 2007.  

6.  Obtain all outstanding, pertinent, VA medical records from 1997 to the present.  Determine whether there is a paper record of any identified VA treatment prior to 1997.  

7.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any disorder of the spine, to include the neck (cervical spine), upper back (thoracic spine) or low back (lumbar spine).  The claims file should be reviewed, to include service treatment records documenting a fall off a cliff.  All indicated studies should be conducted.  The examiner should specifically address the following:
	(a) Identify each current diagnosis applicable to any segment of the spine (cervical, thoracic, lumbar); 
	(b) For each diagnosed disorder of the cervical, thoracic, or lumbar spine, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in, or as a result of, an in-service injury, to include a fall from a cliff.  In rendering this opinion, the examiner should consider the service treatment records documenting a fall off a cliff; 
	(c)  If any diagnosed disorder of the cervical, thoracic, or lumbar spine is arthritic in nature, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder was manifested within one year following the Veteran's December 1976 service discharge.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so, and whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge.

8.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The examiner should take a history from the Veteran, and must review the claims file, to include personnel records and service treatment records, and should include a notation of that review in the report.  The examiner's opinion should specifically address the following: 

	(a) Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV; 
	(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred an in-service personal assault(s).  The examiner is directed to consider secondary records, as well as the Veteran's service medical records, personnel records, Uniform Code of Military Justice records, post-service evidence, and lay statements and testimony provided by the Veteran.  The examiner should discuss the clinical significance, if any, of such evidence.
	(c) State whether the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria.  If so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor, claimed as a sexual assault. 
	(d) If any diagnosis(es) other than PTSD is assigned, to include major depressive disorder and/or anxiety, the examiner should opine, for each diagnosis, whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any acquired psychiatric disorder(s) which began during active service or is/are etiologically related to the Veteran's period of active duty.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so, and whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge.

9.  Then, readjudicate each claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



